Citation Nr: 1307929	
Decision Date: 03/09/13    Archive Date: 03/20/13

DOCKET NO.  10-44 052A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Whether the Veteran's substantive appeal pertaining to the issue of entitlement to service connection for residuals of a right arm injury, received in January 2010, was timely filed.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served in active duty from August 1969 to August 1971, to include eleven months in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an RO determination that his appeal form submitted in January 2010 was untimely.  He was informally notified during a January 2010 telephone call, after which he filed a notice of disagreement.  He was formally notified of the determination in a February 2012 statement of the case, and perfected a timely appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

On his February 2012 appeal as to the instant issue, the Veteran requested the opportunity to appear at a Board hearing before a Veterans Law Judge to be held at the RO.  Such a hearing was scheduled in October 2012.  However, an extensive storm system affected the region during the week of the hearing, with power outages and significant levels of snow.  The Veteran failed to report for the hearing, and did not contact the RO to explain his absence.  He has not withdrawn his request for a hearing.  

In light of the circumstances, however, which may have resulted in events beyond the Veteran's control, the Board deems that due process requires that the Veteran be provided with another opportunity for a hearing.  He is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to schedule the Veteran for a hearing before a Veterans Law Judge to be held at the RO, providing him and his representative with adequate notice of the scheduled time.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


